 

 

 

Case 1:19-cv-08660-GBD Document 30 Filed 04/27/20 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
Bank of America Building
no 18305 Biscayne Blvd., Suite 214
Ce Aventura, Florida 33160

April 17, 2020

  
 

VIA _ CM/ECF uy
Honorable Judge George B.4
United States District Co
Southern District of New York
500 Pearl Street - Courtroom 11A
New York, NY 10007-1312

 

Re: Parenteau v. Beau Maison Corp., d/b/a El Cantinero, et al.
Case 1:19-cv-08660-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the business in this matter, it is very difficult for the parties to proceed in this
matter with discovery at this time.

Therefore, Plaintiff's undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all discovery deadlines in this matter, which would also coincide
with the recent New York “PAUSE” extension until May 15, 2020. The undersigned has conferred
with opposing counsel who consents to this request.

The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this unfortunate, but necessary request.

Sincerely,

By: /S/ B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Tel.: (305) 949-7777
Fax: (305) 704-3877
Email: bbw@weitzfirm.com
